               United States Bankruptcy Court


             WESTERN DISTRICT OF WASHINGTON-TACOMA DIVISION



                                                            NOTICE OF APPEAL AND
                                                            STATEMENT OF
                                                            ELECTION
In re   Jacarae Lea Fairbanks,

                       Debtor                               Case No.
                                                            20-42304-BDL

                                                            Chapter
                                                            13




                                                                                  page 1

 Case 20-42304-BDL   Doc 39      Filed 02/05/21   Ent. 02/05/21 11:39:37   Pg. 1 of 7
                      NOTICE OF APPEAL AND STATEMENT OF ELECTION


Part 1: Identify the appellant(s)
    1. Name(s) of appellant(s): Wilmington Savings Fund Society, FSB, as Owner Trustee of the
       Residential Credit Opportunities Trust V-C

    2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
       appeal: Prior secured creditor of real property that was sold to a bona-fide third party purchaser
       at a trustee's foreclosure sale six days before bankruptcy was filed.
                                                       For appeals in a bankruptcy case and not in an
                                                       adversary proceeding.
       For appeals in an adversary proceeding.
                                                            Debtor
           Plaintiff
                                                           x Creditor
           Defendant
           Other (describe) ________________________
                                                            Trustee
                                                            Other (describe)     ________________________


Part 2: Identify the subject of this appeal
    1. Describe the judgment, order, or decree appealed from: Motion for Retroactive Annulment of
       the Automatic Stay and Validation of the Execution, Delivery, and Recordation of Trustee's
       Deed

    2. State the date on which the judgment, order, or decree was entered: January 25, 2021



Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):

    1. Party: Jacarae Lea Fairbanks       Attorney: David C. Smith
                                                    201 St. Helens Ave., Suite #205
                                                    Tacoma, WA 98402
                                                     (253) 272-4777




                                     Notice of Appeal and Statement of Election                              page 2



  Case 20-42304-BDL            Doc 39       Filed 02/05/21          Ent. 02/05/21 11:39:37            Pg. 2 of 7
Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

            Appellant(s) elect to have the appeal heard by the United States District Court rather than by
             the Bankruptcy Appellate Panel.


Part 5: Sign below

/s/ Nancy R. Tragarz             Date: 2/4/21
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
Nancy R. Tragarz
Ghidotti | Berger
1920 Old Tustin Avenue
Santa Ana, CA 92705
949-427-2010
_____________________________________________________________________________________________


Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]




                                     Notice of Appeal and Statement of Election                          page 3


  Case 20-42304-BDL            Doc 39       Filed 02/05/21          Ent. 02/05/21 11:39:37       Pg. 3 of 7
          Entered on Docket January 25, 2021           Below is the Order of the Court.



 1
                                                       _____________________
 2                                                     Brian D. Lynch
                                                       U.S. Bankruptcy Judge
                                                       (Dated as of Entered on Docket date above)
 3

 4

 5

 6
     ____________________________________________________________________________
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
      In re:                                                     Case No. 20-42304-BDL
11
      Jacarae Lea Fairbanks,
12                                                       ORDER DENYING WILMINGTON’S
                                  Debtor.                  MOTION FOR RETROACTIVE
13                                                    ANNULMENT OF THE AUTOMATIC STAY
                                                      AND VALIDATION OF THE EXECUTION,
14                                                      DELIVERY, AND RECORDATION OF
                                                               TRUSTEE’S DEED
15

16
               On November 12, 2020, Wilmington Savings Fund Society, FSB, as Owner Trustee of
17

18   the Residential Credit Opportunities Trust V-C (“Wilmington”), filed a motion seeking an order

19   for retroactive annulment of the automatic stay and validation of the execution, delivery, and

20   recordation of a trustee’s deed issued by a foreclosure trustee after a nonjudicial foreclosure

21   of the home of the debtor Jacarae Lea Fairbanks (“Fairbanks”), including supporting
22   declarations.    Dkt. No. 21.   Fairbanks filed a Response to the Motion for Retroactive
23
     Annulment and Relief from Stay and Declarations of Fairbanks and her attorney David C.
24
     Smith. Dkt. Nos. 29–31. Wilmington filed a Reply and a Supplemental Declaration of Nancy
25
     Tragarz. Dkt. No. 32.




     ORDER DENYING WILMINGTON’S MOTION - 1
      Case 20-42304-BDL Doc 39
                            37 Filed 02/05/21
                                     01/25/21 Ent. 02/05/21
                                                   01/25/21 11:39:37
                                                            15:43:43                     Pg. 4
                                                                                             1 of 7
                                                                                                  2
 1          The Court issued an oral ruling on January 13, 2020, denying the motion to annul the
 2   stay, holding that the execution, delivery recordation of the Trustee’s Deed did not fall under
 3
     the “ministerial act” exception to the automatic stay, and denying relief from stay, but
 4
     reserving ruling on the issue of whether the automatic stay applies to execution, delivery or
 5
     recordation of the Trustee’s Deed under Washington law. The Court subsequently analyzed
 6
     the aforementioned pleadings in its Memorandum Decision on Motion for Retroactive
 7
     Annulment of the Automatic Stay and Validation of Execution, Delivery, and Recordation of
 8
     Trustee’s Deed (Dkt No. 36), which the Court incorporates herein by reference. Therefore, it
 9

10
     is hereby

11          ORDERED that Wilmington’s motion to annul the stay is denied. It is further

12          ORDERED that Wilmington’s motion to confirm the recordation of the Trustee’s Deed

13   as valid is denied. It is further

14          ORDERED that Wilmington’s request for relief from stay is denied. It is further
15
            ORDERED that the execution, delivery, and recordation of the Trustee’s Deed were
16
     void acts because they were in violation of the automatic stay. It is further
17
            ORDERED that Wilmington’s alternative request for relief from stay to re-execute,
18
     redeliver, and rerecord the Trustee’s Deed is denied.
19
                                           ///END OF ORDER///
20

21

22

23

24

25




     ORDER DENYING WILMINGTON’S MOTION - 2
      Case 20-42304-BDL Doc 39
                            37 Filed 02/05/21
                                     01/25/21 Ent. 02/05/21
                                                   01/25/21 11:39:37
                                                            15:43:43                 Pg. 5
                                                                                         2 of 7
                                                                                              2
1

2

3

4                               UNITED STATES BANKRUPTCY COURT
5                 WESTERN DISTRICT OF WASHINGTON, TACOMA DIVISION
6

7     In re:                                            )     Case No.: 20-42304-BDL
                                                        )
8     Jacarae Lea Fairbanks,                            )     CHAPTER 13
                                                        )
9                                                       )    CERTIFICATE OF SERVICE
                                                        )
10
                                                        )
11                             Debtor.                  )
                                                        )
12                                                      )
                                                        )
13                                                      )
14
      I, Brandy Carroll, declare as follows:
15
                 I am employed in the County of Orange, State of California. I am over the age of eighteen
16
      (18) and not a party to the within action. My business is 1920 Old Tustin Ave, Santa Ana, CA
17
      92705.
18
                 On February 5, 2021, I served the foregoing document(s) described as;
19
                       NOTICE OF APPEAL AND STATEMENT OF ELECTION;
20
      The above listed document(s) were served on the interested parties in this action as follows:
21
      via US Mail:
22
      Debtor:                                               Chapter 13 Trustee:
23
      Jacarae Lea Fairbanks                                 Michael G. Malaier
24    18610 85th Ave E                                      2122 Commerce Street
      Puyallup, WA 98375                                    Tacoma, WA 98402
25
      Debtors Counsel:                                      US Trustee:
26    David Smith                                           United States Trustee
      Attorney at Law                                       700 Steward St Ste 5103
27    201 St Helens Ave                                     Seattle, WA 98101
      Tacoma, WA 98402
28
      Judge’s Copy:                                         Eastside Funding, LLC
                                                                                      Ghidotti Berger, LLP
      Certificate of Service
                                                                                     1920 Old Tustin Avenue
      Page 1                                                                            Santa Ana, CA 92705
     Case 20-42304-BDL          Doc 39   Filed 02/05/21      Ent. 02/05/21   11:39:37 Pg.    6 of 7
                                                                                           Tele: 949-427-2010
1     Hon. Judge Brian D Lynch                           Attn: Chris Nelson
      1717 Pacific Avenue, Suite 2100                    3927 Lake Washington Blvd NE
2     Tacoma, WA 98402-3233                              Kirkland, WA 98033

3                                                        Ladder Properties, LLC
                                                         Attn: Ahmad Rabi
4                                                        22525 141st Ave SE
                                                         Kent, WA 98042
5

6

7     Dated: February 5, 2021

8
      /s/Brandy Carroll
9     Brandy Carroll
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                                   Ghidotti Berger, LLP
      Certificate of Service
                                                                                  1920 Old Tustin Avenue
      Page 2                                                                         Santa Ana, CA 92705
     Case 20-42304-BDL         Doc 39   Filed 02/05/21    Ent. 02/05/21   11:39:37 Pg.    7 of 7
                                                                                        Tele: 949-427-2010
